Case: 3:21-cv-00009-jdp Document #: 24 Filed: 06/11/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JENNIFER A. HADSALL,
for and on behalf of the NATIONAL LABOR
RELATIONS BOARD,
Case No. 21-cv-9-jdp
Petitioner,

Vv.
ADT, LLC,

Respondent.

 

JUDGMENT IN A CIVIL CASE

 

IT IS ORDERED AND ADJUDGED that judgment is entered in favor petitioner
Jennifer A. Hadsall against respondent ADT, LLC, temporarily enjoining ADT, LLC as
follows:

1. ADT must immediately recognize The International Brotherhood of Electrical
Workers Local Union 364 (the union) as the exclusive collective-bargaining
representative of the employees in the following unit: all full-time and regular part-
time installers, technicians and service personnel formerly employed by ADT at its
Rockford, Illinois facility; but excluding all office clerical employees, professional
employees, guards, and supervisors as defined in the National Labor Relations Act,
and all other employees.

2. ADT may not make unilateral changes in terms and conditions of employment of
the unit employees without first providing notice to the union and bargaining in
good faith to agreement or impasse.

3. Upon the union’s request, ADT must bargain collectively and in good faith with
the union as the exclusive representative of the employees in the unit with respect

to wages, hours, and other terms and conditions of employment.

 
Case: 3:21-cv-00009-jdp Document #: 24 Filed: 06/11/21 Page 2 of 2

Judgment in a Civil Case Page 2

4. Upon the union’s request, ADT must rescind any or all of the unilateral changes
made after August 31, 2020.

5. Within five days of the issuance of the injunction, ADT must electronically
distribute the court’s decision and injunction to all of the Rockford employees and
post copies at its Janesville, Wisconsin, facility in all places where notices to
employees are normally posted and maintain those postings during the National
Labor Relation Board’s administrative proceeding free from all obstructions and
defacements, and grant all employees free and unrestricted access to said postings.

6. Within ten days of the issuance of the injunction, ADT must hold a mandatory
meeting or meetings through video conference or, with the union’s consent, in
person at its facility, on work time with the above unit of employees, scheduled to
ensure the widest possible participation, at which the injunction is to be read to
the employees by a responsible management official, or at ADT’s option, by a
Board Agent in that official’s presence.

7. Within 15 days of the issuance of the order, file with the district court and serve
upon Jennifer Hadsall a sworn affidavit from a responsible official describing with
specificity the manner in which ADT has complied with the injunction, including
the locations of the posted documents and the date and time that the order was
read to employees.

8. The order will expire when the National Labor Relations Board issues a final

decision in this case.

+ Tot
Approved as to form this Li : day of June, 2021.

Si-O. Ateat.—

LA
James D. Peterson
District Judge

 

(Clee Ooperroe— 6 fir f=!

Peter Oppeneer Date
Clerk of Court

 
